DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
Figure 1A-E, 2, 3, 4 and 5 uses numbers to describe the drawing. Needs to be more descriptive text labels.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 


Claim Objections
Claims 1, 18, 21-23 are objected to because:
Claim 1 is objected to as in the imitation “the steps” is recited for the first time lacking proper antecedent.
Claim 18 is objected to as in the imitation “are carried” is unclear of what is being carried.
Claim 21 is objected to because claim 21 is a method claim and appears to depend on claim 16 which is a system claim and also refers to claim 1 which is a method claim. 
Claim 22 is a non-transitory computer-readable medium that appears to depend a method claim 11.
Claim 23 is a non-transitory computer-readable medium that refers to a method claim 1 and it’s not clear if claim 23 dependent on method claim 1.
Appropriate correction is required in response to this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 1-15 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over LOCHER et. al. (US 20110089233 A1), hereinafter referred to as Locher, LOUGHLIN-MCHUGH et. al. (US 20160239653 A1), hereinafter referred to as Loughlin-Mchugh and LIBERMAN et. al. (US 20130133086 A1), hereinafter referred to as Liberman.

Regarding Claims 1 and 21-23: Locher teaches a method and non-transitory medium computer readable medium of authenticating a user of a mobile user terminal (Fig, 1, 6, 7, 9; Para [0032], mobile communication device) that is provided with a display (Fig, 1, 6, 7, 9; Para [0032], a mobile communication device that is able to depict images and is assigned to the person, and which includes a display unit), wherein the method comprises, using an inspection terminal provided with a digital camera, the steps of:
- a human-recognizable visual representation of biometric data of the user (Para [0069]. a (stylized) passport photo 625 of the holder and a bar code 605),
- a subset of personalization data derived from the identity document issued to the user, to be provided to the inspection terminal, and (Fig 5,6,7,8; Para [0069] The identification document shown on the mobile communication device 502 is a confirmation of identity document, wherein the identification image 621 includes an identification document name 623, a holder name 624, a (stylized) passport photo 625 of the holder and a bar code 605);
iii) transmitting the captured document identifier(para [0058], The identification document holder uses his mobile communication device 302 to bring up the identification document and shows the identification document with its bar code in step 325 so that it can be scanned in with the scanner 316 (step 326). In step 328, the control unit 318 decodes the bar code, reads the unique identification of the mobile device that is contained in the bar code out, and checks in step 329 whether the bar code meets the integrity requirements), personalization data about the person to which the identity document has been issued (Para [0073], Herein the identification documents 521, 621, 821 and 721 which are shown on the display unit 903), and an associated document identifier uniquely identifying the respective identity document (Fig 9, Para [0059], unique identification of the mobile device 302 and due to the answer from the mobile device 302, so that the identical identifications have ensured that the identification document is being used on the correct mobile device), wherein the inspection server is adapted for returning a signal "authentication approved" 4Docket No. 2001-2328 together with a subset of the personalization data defined by the user profile, if 
the transmitted biometric feature descriptor corresponds to a biometric feature descriptor of biometric data stored in the IDS for an identity document for which the associated document identifier corresponds to the transmitted document identifier (Fig 3, Para [0060,0062], After the control unit 318 has therefore checked both the integrity of the identification document and the identity of the identification document holder, transaction codes are generated in step 334 which summarize the data that are required for booking with the credit card company. The transaction code generally contains the identification that is uniquely assigned to the mobile device 302 and a license code which identifies the identification document provider…The attributes of the payment process shown in FIG. 3 can also be used for other purposes, such as verifying the identity of a person who is stating their identity, e.g. in access or identification checks),
	iv) at the inspection terminal, waiting for the "authentication approved" signal, and upon receipt of said signal, generating an audible and/or visual signal indicating that authentication of the user has (Para [0060, 0063], it is checked whether the central database indicates that the identification document is blocked. If the prerequisites for booking are present, a confirmation of validity 339 is sent to the cash register 317 and the central server 310 initiates booking of the payment transaction…. a person with an identification document in accordance with the invention shows an authorization and/or shows that they are enabled, and wherein a system must check the integrity of the identification and the validity of the shown authorizations and/or qualifications).
	Locher fails to teach a digital camera, 
	i) capturing, with the digital camera, information presented on the display of the user terminal,
a user profile, a one-time stamp, calculating a biometric feature descriptor,
and the one-time stamp has not been received earlier for the transmitted document identifier.

	However, Loughlin-Mchugh teaches a digital camera, 
	i) capturing, with the digital camera, information presented on the display of the user terminal (Para [0014], the data item may for instance be a visual image of the entity. For a human entity, this may be a photo of their face which captured from, or which is known to match, an identification photograph from a real-world identification document such as a passport or driving license. This may be captured using a camera), 
- a document identifier for identifying an identity document that has been issued to the user (Para [0083], each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d.),
	a user profile (Para [0085], a new credential is created for that profile and transmitted to the owner of the profile. These credentials are stored in association with the identifier 26 in the uPass for the person), 
(Para [0164, 0213], A percentage of registrations are manually checked at the time of submission to ensure a visual match between the photograph and the photographic element of the registered identity document (e.g. passport photo)… Once all expected data items for registration have been received and decrypted, the decrypted passport scan is sent to OCR service 42 and the returned data is used as the basis for an account creation message. This is checked against any NFC data received to confirm that the two data sources present the same identity, and if this is the case then the embedded photographs are compared with the registrant's confirmation photograph in the facial recognition service 40 to ensure a visual resemblance).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a digital camera, a document identifier, a user profile and a biometric feature descriptor as suggested by Loughlin-Mchugh with the invention of Locher to present the information on the display of the mobile user terminal, the document identifier to find and acknowledge the document that has been assigned to a specific user and the user profile that contains subset of personalized data that was retrieved from the identity document (see Loughlin-Mchugh, Para [0014, 0083, 0085]).
Locher and Loughlin-Mchugh fails to teach a one-time stamp, and the one-time stamp has not been received earlier for the transmitted document identifier.
However, Liberman teaches a one-time stamp (Para [0164], timestamp data may also be used for signing the authentication data d.sub.auth),
(Para [0172], it is advantageous to execute a transaction timestamping step after the transaction itself, in order to preserve proof of the time and date the transaction was made).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a one-time stamp as suggested by Liberman with the inventions of Locher and Loughlin-Mchugh in order to secure the identity of a user and the associated documents (see Liberman, Para [0164, 0172]).

Regarding Claim 2: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 1. 
Loughlin-Mchugh further teaches step iv) comprises, upon receipt of the "authentication approved" signal, displaying on a display of the inspection terminal, all or part of the subset of the user's personalization data which corresponds to the user profile (Para [0085], on successful registration, a confirmation message 25 is dispatched from the registration service to the app on the smartphone including a credential. Each time a data item is added to a profile, or an uPass profile is utilized, a new credential is created for that profile and transmitted to the owner of the profile).

Regarding Claim 3: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 2. 
Loughlin-Mchugh further teaches the information on the user profile that is displayed on the user terminal is selected from a predetermined set of user profiles that is supported by the IDS (Para [0083], the electronic storage can take the form of a secure store as denoted by reference numeral 24 in FIG. 2. Thus, each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d).

Regarding Claim 4: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 2. 
Loughlin-Mchugh further teaches the document identifier, the user profile and/or the one-time stamp are presented on the display of the user terminal in a barcode and/or a QR-code format (Para [006, 0144],  a client verification application 50 (see FIG. 1a) executing on a smartphone or tablet can be tailored both to answer the underlying query “is this person old enough” and to provide a photo confirmation that the person presenting credentials is in fact the person these credentials belong to….Whenever an uPass bearer wishes to authenticate their identity they must present a credential (e.g. a QR code) generated from a unique random identifier provided by the uPass system).

Regarding Claim 5: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 1.
Liberman further teaches the one-time stamp includes a time code indicating the time and date the one-time 5Docket No. 2001-2328 stamp was generated at the user terminal, wherein the inspection server only returns the "authentication approved" signal if the time code indicates that the one-time stamp was generated within a predetermined time period from receipt thereof at the inspection server [Para [0172], it is advantageous to execute a transaction timestamping step after the transaction itself, in order to preserve proof of the time and date the transaction was made.].

Regarding Claim 6: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 1.
(Para [0083, 0144], each user 20 can be associated with a database or part of a database attached to a unique identifier 26 which identifies components of the uPass for that person. For example, the electronic storage can take the form of a secure store as denoted by reference numeral 24 in FIG. 2. Thus, each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d. Each profile comprises one or more key value pair, where the key identifies the nature of a data item which is stored in the profile….Whenever an uPass bearer wishes to authenticate their identity they must present a credential (e.g. a QR code) generated from a unique random identifier provided by the uPass system. The recipient of this credential is an uPass Validator who authenticates themselves to the uPass validation service)

Regarding Claim 7: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 1.
Loughlin-Mchugh further teaches the personalization data comprises or consists of the information on the person that is included in the identity document issued to the person, wherein the document identifier is not included in the identity document (Para [0014], the user's name, data of birth, nationality etc. from the identity document may also be received and stored in the profile. Multiple profiles may be created for a user, which may be unique but nonetheless share some data items. For example, a basic profile may have only one data item (e.g. photo), and additional profile(s) may have the photo plus varying degrees of addition user data (name, name and date of birth, name and date of birth and nationality etc).

Regarding Claim 8: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 1.
Loughlin-Mchugh further teaches sending to the user terminal a signal indicative that the inspection server has received a document identifier which corresponds to the document identifier presented on the display of the user terminal (Para [0355], To simultaneously validate the user of the device 20, his credential is added to the message in step 77. Assuming the credentials are validated, a receipt is sent to the URI server 80 (step 78) which determines what to do (step 710) based on the validated identity presented in this receipt. A receipt is also sent (step 79) to the device 12 with details of the server hosting the URI, for display (step 712) to the user 20).

Regarding Claim 9: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 1.
Loughlin-Mchugh further teaches the human-recognizable 6Docket No. 2001-2328 visual representation of biometric data of the user corresponds to image of the user that is visually printed on the user's identity document (Para [0213], Once all expected data items for registration have been received and decrypted, the decrypted passport scan is sent to OCR service 42 and the returned data is used as the basis for an account creation message. This is checked against any NFC data received to confirm that the two data sources present the same identity, and if this is the case then the embedded photographs are compared with the registrant's confirmation photograph in the facial recognition service 40 to ensure a visual resemblance).

Regarding Claim 10: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method of authenticating a user of a mobile user terminal in claim 1.
Loughlin-Mchugh further teaches prior to step i), issuing an identity document to the user and assigning a unique document identifier to the identity document, wherein the document identifier is not included in the identity document, and storing, at the Identity Document Server, personalization data corresponding to personalization data included in the identity document and the associated document identifier (Para [0083], each user 20 can be associated with a database or part of a database attached to a unique identifier 26 which identifies components of the uPass for that person. For example, the electronic storage can take the form of a secure store as denoted by reference numeral 24 in FIG. 2. Thus, each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d. Each profile comprises one or more key value pair, where the key identifies the nature of a data item which is stored in the profile, and the value identifies the data item itself. For example, the key may be “photo”, and the value would be a photograph of the user).

	Regarding Claim 11: Locher teaches a method for presenting user authentication data on a user terminal that is provided with a display, an input device, and a memory (Fig 1,6,7,9; Para [0032], the invention concerns an identification document which is linked to a person and which consists of a mobile communication device that is able to depict images and is assigned to the person, and which includes a display unit, an operating unit and a memory),
	the memory storing: biometric data of the user (Para [0032], the memory stores an identification dataset of data which are stored and administered in a central database, and wherein at least one optical recognition property which is assigned to the identification dataset can be shown on the display unit of the communication device),
wherein the method comprises the steps of: presenting, on the display, multiple of the one or more user profiles (Fig 9);
receiving, via the input device, input from the user on which user profile of the one or more user profiles is to be used (Fig 9);
and presenting, on the display: - a human-recognizable visual representation of the biometric data of the user stored in the memory (Para [0069], a (stylized) passport photo 625 of the holder and a bar code 605),
	Locher fails to teach a document identifier for identifying an identity document that has been issued to the user, one or more user profiles, each user profile specifying a subset of personalization data derived from the identity document issued to the user, to be provided to the inspection terminal,
a machine-readable representation of the document identifier,
a machine-readable representation of the user profile to be used, and
- a one-time stamp.
However, Loughlin-Mchugh teaches a document identifier for identifying an identity document that has been issued to the user, one or more user profiles, each user profile specifying a subset of personalization data derived from the identity document issued to the user, to be provided to the inspection terminal (Para [0083], each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d. Each profile comprises one or more key value pair, where the key identifies the nature of a data item which is stored in the profile, and the value identifies the data item itself. For example, the key may be “photo”, and the value would be a photograph of the user),
	- a machine-readable representation of the document identifier (Para [0083], the electronic storage can take the form of a secure store as denoted by reference numeral 24 in FIG. 2. Thus, each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d),
- a machine-readable representation of the user profile to be used (Fig 11b, c, d),
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a document identifier, a machine-readable representation of the document identifier, a machine-readable representation of the user profile as suggested by Loughlin-Mchugh with the invention of Locher in order to identify the identity document which was issued to the user and to display the user document identifier and the user profile (See Loughlin-Mchugh, Fig, 11b, 11c, 11d, para [0083]). 
Locher and Loughlin-Mchugh fails to teach a one-time stamp.
However, Liberman teaches a one-time stamp. (Para [0164], timestamp data may also be used for signing the authentication data d.sub.auth),
 Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a one-time stamp as suggested by Liberman with the inventions of Locher and Loughlin-Mchugh in order to secure the identity of a user and the associated documents (see Liberman, Para [0164]).

Regarding Claim 12: The combination of Locher, Loughlin-Mchugh, and Liberman teach a method for presenting user authentication data on a user terminal in claim 11. 
Loughlin-Mchugh further teaches one or more subsets of personalization data specified by the user profiles is not present in the memory of the user terminal that is accessed for carrying out the method (Para [0083], Thus, each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d. Each profile comprises one or more key value pair, where the key identifies the nature of a data item which is stored in the profile, and the value identifies the data item itself. For example, the key may be “photo”, and the value would be a photograph of the user).

Regarding Claim 13: Locher teaches a method, an inspection terminal, and a display (Fig 1,6,7,9; Para [0032], a mobile communication device that is able to depict images and is assigned to the person, and which includes a display unit, an operating unit and a memory),
iii) transmitting the captured document identifier, (Fig 9, Para [0058,0059,0073], The identification document holder uses his mobile communication device 302 to bring up the identification document and shows the identification document with its bar code in step 325 so that it can be scanned in with the scanner 316 (step 326). In step 328, the control unit 318 decodes the bar code, reads the unique identification of the mobile device that is contained in the bar code out, and checks in step 329 whether the bar code meets the integrity requirements…. unique identification of the mobile device 302 and due to the answer from the mobile device 302, so that the identical identifications have ensured that the identification document is being used on the correct mobile device);
wherein the inspection server is adapted for returning a signal "authentication approved" together with a subset of the personalization data defined by the user profile (Fig 3, Para [0060,0062], After the control unit 318 has therefore checked both the integrity of the identification document and the identity of the identification document holder, transaction codes are generated in step 334 which summarize the data that are required for booking with the credit card company. The transaction code generally contains the identification that is uniquely assigned to the mobile device 302 and a license code which identifies the identification document provider), 
(Para [0060, 0063], it is checked whether the central database indicates that the identification document is blocked. If the prerequisites for booking are present, a confirmation of validity 339 is sent to the cash register 317 and the central server 310 initiates booking of the payment transaction….a person with an identification document in accordance with the invention shows an authorization and/or shows that they are enabled, and wherein a system must check the integrity of the identification and the validity of the shown authorizations and/or qualifications).
Locher fails to teach: an inspection server comprising or connected to an Identity Document Server which stores, for each identity document of a plurality of identity documents issued to different persons, personalization data about the person to which the identity document has been issued and an associated document identifier uniquely identifying the respective identity document;
a digital camera,
i)capturing, with the digital camera, an image containing: - a human-recognizable visual representation of biometric data of the user,
- a document identifier for identifying an identity document that has been issued to the user,
- a user profile specifying a subset of personalization data derived from the identity document issued to the user, to be provided to the inspection terminal, and
- a one-time stamp;
wherein the inspection terminal is further adapted for ii) calculating a biometric feature descriptor from the captured human-recognizable visual representation of the biometric data of the user, wherein the human-recognizable visual representation of biometric data of the user corresponds to an image of the user stored in the user's identity document;

However, Loughlin-Mchugh teaches an inspection server comprising or connected to an Identity Document Server which stores, for each identity document of a plurality of identity documents issued to different persons, personalization data about the person to which the identity document has been issued and an associated document identifier uniquely identifying the respective identity document (Para [0083], each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d. Each profile comprises one or more key value pair, where the key identifies the nature of a data item which is stored in the profile, and the value identifies the data item itself. For example, the key may be “photo”, and the value would be a photograph of the user);
an inspection terminal provided with a digital camera and a display, wherein the inspection terminal is adapted for (Para [0055], FIG. 10 shows a block diagram of a user device 12 (e.g. a smart device such as a smartphone or tablet). The user device comprises a processor 1104 executing digital identity software 1006, e.g. in the form of an application or “app” (uPass app/verification application), and to which is connected a camera 1108, a wireless (e.g. NFC, Bluetooth) interface 1010 and a display 1002 for outputting visual information to a user of the device 12):
i) capturing, with the digital camera, an image containing: - a human-recognizable visual representation of biometric data of the user (Para [0014], the data item may for instance be a visual image of the entity. For a human entity, this may be a photo of their face which captured from, or which is known to match, an identification photograph from a real-world identification document such as a passport or driving licence. This may be captured using a camera),
- a document identifier for identifying an identity document that has been issued to the user (Para [0083], each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20),
(Para [0083-0085], Thus, each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20. The digital identity comprises a set of digital profiles 28a, 28b, 28c, 28d. Each profile comprises one or more key value pair, where the key identifies the nature of a data item which is stored in the profile, and the value identifies the data item itself…. a new credential is created for that profile and transmitted to the owner of the profile. These credentials are stored in association with the identifier 26 in the uPass for the person), 
wherein the inspection terminal is further adapted for ii) calculating a biometric feature descriptor from the captured human-recognizable visual representation of the biometric data of the user, wherein the human-recognizable visual representation of biometric data of the user corresponds to an image of the user stored in the user's identity document (Para [0164, 0213], A percentage of registrations are manually checked at the time of submission to ensure a visual match between the photograph and the photographic element of the registered identity document (e.g. passport photo)….Once all expected data items for registration have been received and decrypted, the decrypted passport scan is sent to OCR service 42 and the returned data is used as the basis for an account creation message. This is checked against any NFC data received to confirm that the two data sources present the same identity, and if this is the case then the embedded photographs are compared with the registrant's confirmation photograph in the facial recognition service 40 to ensure a visual resemblance);
the transmitted biometric feature descriptor corresponds to a biometric feature descriptor of biometric data stored in the IDS for an identity document for which the associated document identifier corresponds to the transmitted document identifier (Para [0164], A percentage of registrations are manually checked at the time of submission to ensure a visual match between the photograph and the photographic element of the registered identity document (e.g. passport photo)), 
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify an inspection server, a digital camera, a document identifier, a user profile and an inspection terminal as suggested by Loughlin-Mchugh with the invention of Locher in order to store and analyze the users’ data and capture pictures. The user profile stores multiple documents of a user and the inspection server calculates the relevancy and difference between multiple documents and validates the users’ authenticity. 
Locher and Loughlin-Mchugh fails to teach a one-time stamp,
the one-time stamp has not been received earlier for the transmitted document identifier.
However, Liberman teaches a one-time stamp. (Para [0164], timestamp data may also be used for signing the authentication data d.sub.auth),
the one-time stamp has not been received earlier for the transmitted document identifier (Para [0172], it is advantageous to execute a transaction timestamping step after the transaction itself, in order to preserve proof of the time and date the transaction was made.)
 Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a one-time stamp as suggested by Liberman with the inventions of Locher and Loughlin-Mchugh in order to secure the identity of a user and the associated documents (see Liberman, Para [0164, 0172]).

Regarding Claim 14: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method in claim 13.
Loughlin-Mchugh further teaches wherein the inspection server does not store a copy of the human recognizable visual representation of biometric data of the user (Para [0014, 0211 0364], For a human entity, this may be a photo of their face which captured from, or which is known to match, an identification photograph from a real-world identification document such as a passport or driving license. This may be captured using a camera and/or wireless (NFC, Bluetooth etc.) technology if a suitable electronic chip is embedded in the document... For enhanced security, there may be a requirement imposed that the data is transient and must never be stored to disk… If this data store is ever compromised, so potentially are the identities of all the users. Therefore, the secure store is placed on a separate internal network segment isolated from the outside world with multiple layers of hardware security to ensure this).

Regarding Claim 15: The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method in claim 13. 
Loughlin-Mchugh further teaches the biometric feature descriptor is calculated from the captured human-recognizable visual representation in such a manner that a human-recognizable visual representation of the user cannot be reconstructed from the biometric feature descriptor, for instance using a one-way function (Para [0164, 0213], A percentage of registrations are manually checked at the time of submission to ensure a visual match between the photograph and the photographic element of the registered identity document (e.g. passport photo)… Once all expected data items for registration have been received and decrypted, the decrypted passport scan is sent to OCR service 42 and the returned data is used as the basis for an account creation message. This is checked against any NFC data received to confirm that the two data sources present the same identity, and if this is the case then the embedded photographs are compared with the registrant's confirmation photograph in the facial recognition service 40 to ensure a visual resemblance).

s 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over LOCHER et. al. (US 20110089233 A1), hereinafter referred to as Locher, LOUGHLIN-MCHUGH et. al. (US 20160239653 A1), hereinafter referred to as Loughlin-Mchugh, LIBERMAN et. al. (US 20130133086 A1), hereinafter referred to as Liberman and KING et. al. (US 20150086088 A1), hereinafter referred to as King.

Regarding Claim 16:  The combination of Locher, Loughlin-Mchugh, and Liberman teaches a method in claim 13.   
Locher teaches the inspection server of the system (Fig 9, mobile communication device 302), transmitting the document identifier to a mobile user terminal (Fig, 1, 6, 7, 9);
human recognizable visual representation of biometric data of a user to 9Docket No. 2001-2328 whom a tangible identity document has been issued as well as a document identifier for uniquely identifying the tangible identity document and personalization information that is stored in the tangible identity document, the method comprising the steps of: reading out a document identification string from the tangible identity document (Para[0069], The identification document shown on the mobile communication device 502 is a confirmation of identity document, wherein the identification image 621 includes an identification document name 623, a holder name 624, a (stylized) passport photo 625 of the holder and a bar code 605.)
electronically reading out personalization information and a human recognizable visual representation of biometric data of the user that is stored in the identity document (Fig 5,6,7,8, Para [0069]);
sending the document identification string to a verification server and receiving a response indicating whether the identity document associated with the document identification string is valid or not (Fig 3, Para [0060,0062], After the control unit 318 has therefore checked both the integrity of the identification document and the identity of the identification document holder, transaction codes are generated in step 334 which summarize the data that are required for booking with the credit card company. The transaction code generally contains the identification that is uniquely assigned to the mobile device 302 and a license code which identifies the identification document provider);
transmitting the biometric feature descriptor and the personalization information to the inspection server and storing these together with the document identifier at the inspection server (Para [0058, 0059, 0073], The identification document holder uses his mobile communication device 302 to bring up the identification document and shows the identification document with its bar code in step 325 so that it can be scanned in with the scanner 316 (step 326). In step 328, the control unit 318 decodes the bar code, reads the unique identification of the mobile device that is contained in the bar code out, and checks in step 329 whether the bar code meets the integrity requirements…. unique identification of the mobile device 302 and due to the answer from the mobile device 302, so that the identical identifications have ensured that the identification document is being used on the correct mobile device);
transmitting the document identifier to a mobile user terminal (Fig 9, Para [0058,0059,0073], the identification document holder uses his mobile communication device 302 to bring up the identification document and shows the identification document with its bar code in step 325 so that it can be scanned in with the scanner 316 (step 326). In step 328, the control unit 318 decodes the bar code, reads the unique identification of the mobile device that is contained in the bar code out, and checks in step 329).
Locher fails to teach the system for registering, a biometric feature descriptor, 
capturing a live image of the user,

and if the difference measure is below a predetermined threshold and the identity document associated with the document identification string is valid, carrying out the further steps of:
generating a document identifier for uniquely identifying the identity document, wherein the document identifier cannot be derived solely from data in the identification document; and
- calculating a biometric feature descriptor from the electronically read out human-recognizable visual representation of the biometric data of the user;
However, Loughlin-Mchugh teaches calculating a biometric feature descriptor from the electronically read out human-recognizable visual representation of the biometric data of the user (Para [0164], A percentage of registrations are manually checked at the time of submission to ensure a visual match between the photograph and the photographic element of the registered identity document (e.g. passport photo);
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a biometric feature descriptor as suggested by Loughlin-Mchugh with the inventions of Locher and Liberman in order to ensure the user’s identity and find the unique features from the biometric data (See Loughlin-Mchugh, Para [0164]). 
Locher, Loughlin-Mchugh and Liberman fails to teach capturing a live image of the user,
calculating a difference measure indicative of a difference between the human recognizable visual representation of the biometric data of the user and the captured live image of the user,

generating a document identifier for uniquely identifying the identity document, wherein the document identifier cannot be derived solely from data in the identification document.
However, King teaches capturing a live image of the user ([0037], receiving, from a camera, a captured second image comprising second digital image data);
calculating a difference measure indicative of a difference between the human recognizable visual representation of the biometric data of the user and the captured live image of the user (Para, [0037], comparing the first digital image data to the second digital image data; determining, based on the comparing of the first digital image data to the second digital image data, that the first image and the second image represent the same user);
and if the difference measure is below a predetermined threshold and the identity document associated with the document identification string is valid, carrying out the further steps of (Para [0084], In one arrangement, the matching algorithm may be configured for sections of the first image that have been determined to have an image quality above a predetermined threshold. In this case, those sections with assigned image qualities above that threshold are compared to the corresponding sections of the second image 200, and the sections with assigned image qualities below the threshold are not compared to the second image 200):
generating a document identifier for uniquely identifying the identity document, wherein the document identifier cannot be derived solely from data in the identification document (Para [0044], The verification data may also be stored separately from the document and associated with the document in any suitable way, such as through a unique identifier of the document);


Regarding Claim 17: The combination of Locher, Loughlin-Mchugh, Liberman and King teaches a method which reads out a document identification string from the tangible identity document in claim  16, 
Locher further teaches the steps of: reading out a document identification string from the tangible identity document (Para [0069], The identification document shown on the mobile communication device 502 is a confirmation of identity document, wherein the identification image 621 includes an identification document name 623, a holder name 624, a (stylized) passport photo 625 of the holder and a bar code 605);
electronically reading out personalization information and a human recognizable visual representation of biometric data of the user that is stored in the identity document (Fig 5,6,7,8, Para [0069]);
Locher fails to teach capturing a live image of the user, 
are carried out using the mobile user terminal.
(Para [0037], receiving, from a camera, a captured second image comprising second digital image data); 
are carried out using the mobile user terminal (Para [0227], The processing system may be embodied on a user terminal device such as a mobile device, while certain functionalities described above may be embodied on a server system, in which case the images can be received by the server system from a device remote therefrom).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a mobile user terminal as suggested by King with the inventions of Locher, Loughlin-Mchugh and Liberman in order to capture live images and read document identification strings, personalized information and visual representation of biometric data from the identity documents (See King, Para [0037, 0227]).
Regarding Claim 18:  The combination of Locher, Loughlin-Mchugh, Liberman and King teaches a method in claim 16.
Locher further teaches the method according to claim 16, wherein the steps of: reading out a document identification string from the tangible identity document (Para [0069], The identification document shown on the mobile communication device 502 is a confirmation of identity document, wherein the identification image 621 includes an identification document name 623, a holder name 624, a (stylized) passport photo 625 of the holder and a bar code 605);
electronically reading out personalization information and a human recognizable visual representation of biometric data of the user that is stored in the identity document (Fig 5,6,7,8, Para [0069]);

are carried at a registration system that is different from the mobile user terminal.
King further teaches capturing a live image of the user (Para [0037], receiving, from a camera, a captured second image comprising second digital image data); 
are carried at a registration system that is different from the mobile user terminal (Para [0178], a registration process may be used. During the registration process, the identity data received from the source of machine-readable identity data, such as an identity document is stored for later use by the processing system in the event that a successful determination is made in step 809. Subsequent signatures may then be verified using this stored data as the source of machine-readable identity data, so that a user does not need to present an identity document again).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a system suggested by King with the inventions of Locher, Loughlin-Mchugh and Liberman in order to capture live images and read document identification strings, personalized information and visual representation of biometric data from the identity documents (See King, Para [0037, 0227]).
Regarding Claim 19:  The combination of Locher, Loughlin-Mchugh, Liberman and King teaches a method in claim 16.
Loughlin-Mchugh further teaches the step of receiving, from the mobile user terminal, an acknowledgement that the mobile terminal has received the document identifier (Para [0056, 0058, 0172] a client verification application 50 (see FIG. 1a) executing on a smartphone or tablet …. Whenever an uPass bearer wishes to authenticate their identity they must present a credential (e.g. a QR code) generated from a unique random identifier provided by the uPass system. The recipient of this credential is an uPass Validator who authenticates themselves to the uPass validation service).

Regarding Claim 20:  The combination of Locher, Loughlin-Mchugh, Liberman and King teaches a method in claim 16.
Locher teaches generating a one-time registration code at the registration system or the inspection server and transmitting the one time registration code to the mobile user terminal (Para [0034], the process may include the transmission, separately from the transmission of the identification dataset, of a message with a security code to the mobile communication device that is assigned to the person, wherein the security code is required in order to activate the identification dataset);
receiving, from the mobile user terminal, a message indicating whether the user has received the one time code (See Locher, Para [0034], the process may include the transmission, separately from the transmission of the identification dataset, of a message with a security code to the mobile communication device that is assigned to the person, wherein the security code is required in order to activate the identification dataset).
and the message is received from the mobile user terminal within a predetermined time after generating the one-time registration code and indicated that the user received the one time code (Para [0034], the process may include the transmission, separately from the transmission of the identification dataset, of a message with a security code to the mobile communication device that is assigned to the person, wherein the security code is required in order to activate the identification dataset)

and wishes to register his personalization data at the inspection server;
receiving, from the mobile user terminal, a further live image of the user captured by the camera of the mobile user terminal;
calculating a further difference measure indicative of a difference between the human recognizable visual representation of the biometric data of the user and the captured further live image of the user;
wherein the further steps of the method are carried out only if the further difference measure is below a further predetermined threshold 
and wishes to register his personalization data at the inspection server.
However, King teaches after the step of capturing 11Docket No. 2001-2328 the live image of the user and prior to carrying out the further steps (Para [0037], receiving, from a camera, a captured second image comprising second digital image data):
wishes to register his personalization data at the inspection server (Para [0160], Embodiments may also use a registration process, in which a user registers with an identity verification provider using an identity document and can then subsequently be verified by the identify verification provider using data stored in the registration process);
receiving, from the mobile user terminal, a further live image of the user captured by the camera of the mobile user terminal (Para [0037], receiving, from a camera, a captured second image comprising second digital image data);
(Para [0037], comparing the first digital image data to the second digital image data; determining, based on the comparing of the first digital image data to the second digital image data, that the first image and the second image represent the same user);
wherein the further steps of the method are carried out only if the further difference measure is below a further predetermined threshold (Para [0084] In one arrangement, the matching algorithm may be configured for sections of the first image that have been determined to have an image quality above a predetermined threshold. In this case, those sections with assigned image qualities above that threshold are compared to the corresponding sections of the second image 200, and the sections with assigned image qualities below the threshold are not compared to the second image 200) and wishes to register his personalization data at the inspection server (Para [0160], Embodiments may also use a registration process, in which a user registers with an identity verification provider using an identity document and can then subsequently be verified by the identify verification provider using data stored in the registration process).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a method to register the users’ data suggested by King with the inventions of Locher, Loughlin-Mchugh and Liberman in order to make sure the authenticity of the user by generating a code, capturing image, calculating differences between biometric data and images, and the user wants to register his data in the server (See King, Para [0037, 0084, 0160]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED JAMIL RAHMAN whose telephone number is (571)272-2272. The examiner can normally be reached M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMED JAMIL RAHMAN/Examiner, Art Unit 2497
***



/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497